DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 19, 26 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2020/0154399, hereinafter Zhu), in view of Li et al (US 2019/0044676, hereinafter Li) and in view of Balasubramanian et al (US 2015/0245271, hereinafter Balasubramanian).

Regarding claim 1, Zhu discloses a method of information transmission in an unlicensed band, applied to a terminal and comprising: listening to a channel of a first bandwidth part (BWP) in an unlicensed band, to acquire a channel listening result (terminal performs idle state sensing on each candidate transmission frequency domain resource to determine if the BWP is idle or busy, Para [0065], frequency domain resources are BWPs, Para [0056] in the unlicensed band, Para [0016]), wherein the first BWP is one or more BWPs corresponding to received uplink grant scheduling information and/or received pre-configured information for uplink transmission resource (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); 									activating, in a case that the channel listening result indicates that a BWP with an idle channel exists in the first BWP, at least one BWP selected from the BWP with the idle channel, to acquire a first active BWP (the number of configured BWPs can be equal to or greater than the number of active BWPs, Para [0058], the candidate frequency domain resources for idle sensing can be the configured BWPs, Para [0064], meaning the candidates for idle sensing can include active and inactive BWPs and the terminal will select the candidate BWP(s) that is/are idle, Para [0089], if the idle BWP selected is inactive it will have to be activated); sending information to a network device on the first active BWP (terminal device transmits the PUCCH using the determined transmission frequency domain resource/BWP, Para [0097]); 			but not wherein, listening to the channel of the first BWP in the unlicensed band, to acquire the channel listening result, comprises: sequentially listening to a channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Li in the system of Zhu in order to further improve method for performing LBT procedures on the unlicensed band in the new radio system; 								and does not disclose wherein: simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band, to acquire the channel listening result (Li discloses a UE can perform LBT on multiple channels simultaneously, Para [0107], also optional); or, selecting the first preset number Ms of BWPs among the first BWP in the unlicensed band, and simultaneously listening to channels of the selected first preset number Ms of BWPs, to acquire the channel listening result, wherein Ms is a positive integer and is less than the total number of BWPs among the first BWP in the unlicensed band; 
and does not disclose wherein, sequentially listening to the channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result comprises: listening to a channel of an active BWP, the active BWP being a BWP used in a last transmission among the first BWP in the unlicensed band; sequentially listening to other BWPs among the first BWP in a case that the channel of the active BWP is detected as busy, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], and Balasubramanian discloses the UE can attempt to acquire a channel according to the list of most recently used channels, Para [0035].  Therefore, performing LBT on the most recent used channel of the active BWP, if that LBT attempt fails performing LBT sequentially.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Balasubramanian in the system of Zhu and in view with Li in order to efficiently gain access to the channel by prioritizing the order of channels LBT is performed on;				wherein, in case of simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band to acquire the channel listening result, activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in case that the channel listening result indicates that channels of a part of BWPs in the first BWP are in the idle state, all BWPs having idle channels, to acquire the first active BWP, and continuing to listen to channels of remaining BWPs in the first BWP, and activating and adding, in a case that a channel of other BWP of the remaining BWPs is detected as idle, the other BWP to the first active BWP (optional limitation for the simultaneous listening option).
Regarding claims 4, 26 and 33, Zhu discloses the method/terminal/CRM of information transmission in an unlicensed band according to claim 1/19/32, but not wherein, activating the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, among the first BWP, a BWP which channel is first detected as idle, to acquire the first active BWP.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], in which case it is obvious to one of ordinary skill to select the first BWP that is determined to be available/idle in the sequence as it is more efficient.
Regarding claims 6 and 28, Zhu discloses the method/terminal of information transmission in the unlicensed band according to claim 5/27, wherein, in a case of simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band to acquire the channel listening result, activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in a case that the channel listening result indicates that channels of all BWPs among the first BWP are in an idle state, the all BWPs among the first BWP, to acquire the first active BWP (in some cases all uplink BWPs are in an idle state, Para [0087] and the terminal can transmit on the plurality of BWPs that pass the LBT procedure, Para [0094]). 
Regarding claims 7 and 29, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 5/27, but not fully wherein, in a case of selecting the first preset number Ms of BWPs among the first BWP in the unlicensed band and simultaneously listening channels of the selected first preset number Ms of BWPs to acquire the channel listening result (a BWP set is configured by the network device, Para [0079] and Li discloses the simultaneously LBT procedure), activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in a case that the channel listening result indicates that the channels of the Ms BWPs among the first BWP are in an idle state, the Ms BWPs to acquire the first active BWP (in some cases all uplink BWPs are in an idle state, Para [0087] and the terminal can transmit on the plurality of BWPs that pass the LBT procedure, Para [0094]); or, activating, in a case that the channel listening result indicates that one or more BWPs with idle channels exist among the Ms BWPs of the first BWP, all of the one or more BWPs with idle channels, to acquire the first active BWP, continuing to listen to channels of other BWPs among the first BWP, and activating and adding, in a case that a channel of another BWP is detected as idle, the another BWP to the first active BWP. 
Regarding claims 8 and 30, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 1/19, wherein, prior to listening to the channel of the first BWP in the unlicensed band to acquire the channel listening result, the method further comprises: receiving uplink grant scheduling information and/or pre-configured information for uplink transmission resource corresponding to one or more BWPs in the unlicensed band sent by the network device (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); determining a first BWP according to the uplink grant scheduling information and/or the pre-configured information for uplink transmission resource (terminal determines the one or more candidate frequency domain resources/BWP based on the correspondence/indication, Para [0069]). 
Regarding claims 9 and 31, Zhu discloses the method/terminal of information transmission in an unlicensed band according to claim 1/19, wherein, sending the information to the network device on the first active BWP comprises: in a next feasible transmission time unit after activating the first active BWP, sending the information to the network device on the first active BWP (transmit PUCCH using the selected BWP, Para [0097], no delay is disclosed therefore it is transmitted as soon as it is feasible); wherein the transmission time unit comprises a slot or a mini-slot (PUCCH can be transmitted in two slots, Para [0051]).
Regarding claim 19, Zhu discloses a terminal (terminal, Fig. 9), comprising: a processor, a storage, and a computer program stored on the storage and executable by the processor (processor, memory and instructions, Para [0133]), wherein in a case that the computer program is executed by the processor, the processor implements following steps: listening to a channel of a first bandwidth part (BWP) in an unlicensed band, to acquire a channel listening result (terminal performs idle state sensing on each candidate transmission frequency domain resource to determine if the BWP is idle or busy, Para [0065], frequency domain resources are BWPs, Para [0056] in the unlicensed band, Para [0016]), wherein the first BWP is one or more BWPs corresponding to received uplink grant scheduling information and/or received pre-configured information for uplink transmission resource (network device configures BWPs for the terminal, Para [0058], network device sends PUCCH resource configuration information indicating the one or more candidate frequency domain resources/BWPs, Para [0069]); activating, in a case that the channel listening result indicates that a BWP with an idle channel exists in the first BWP, at least one BWP selected from the BWP with the idle channel, to acquire a first active BWP (the number of configured BWPs can be equal to or greater than the number of active BWPs, Para [0058], the candidate frequency domain resources for idle sensing can be the configured BWPs, Para [0064], meaning the candidates for idle sensing can include active and inactive BWPs and the terminal will select the candidate BWP that idle, Para [0089]); sending information to a network device on the first active BWP (terminal device transmits the PUCCH using the determined transmission frequency domain resource/BWP, Para [0097]);					but not wherein, listening to the channel of the first BWP in the unlicensed band, to acquire the channel listening result, comprises: sequentially listening to a channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107]; and does not disclose wherein: simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band, to acquire the channel listening result (Li discloses a UE can perform LBT on multiple channels simultaneously, Para [0107], also optional); or, selecting the first preset number Ms of BWPs among the first BWP in the unlicensed band, and simultaneously listening to channels of the selected first preset number Ms of BWPs, to acquire the channel listening result, wherein Ms is a positive integer and is less than the total number of BWPs among the first BWP in the unlicensed band; 	and does not disclose wherein, sequentially listening to the channel of each BWP among the first BWP in the unlicensed band, to acquire the channel listening result comprises: listening to a channel of an active BWP, the active BWP being a BWP used in a last transmission among the first BWP in the unlicensed band; sequentially listening to other BWPs among the first BWP in a case that the channel of the active BWP is detected as busy, to acquire the channel listening result.  Li discloses a UE can perform LBT on multiple channels sequentially, Para [0107], and Balasubramanian discloses the UE can attempt to acquire a channel according to the list of most recently used channels, Para [0035].  Therefore, performing LBT on the most recent used channel of the active BWP, if that LBT attempt fails performing LBT sequentially; wherein, in case of simultaneously listening to channels of all BWPs among the first BWP in the unlicensed band to acquire the channel listening result, activating, in a case that the channel listening result indicates that the BWP with the idle channel exists in the first BWP, the at least one BWP selected from the BWP with the idle channel to acquire the first active BWP, comprises: activating, in case that the channel listening result indicates that channels of a part of BWPs in the first BWP are in the idle state, all BWPs having idle channels, to acquire the first active BWP, and continuing to listen to channels of remaining BWPs in the first BWP, and activating and adding, in a case that a channel of other BWP of the remaining BWPs is detected as idle, the other BWP to the first active BWP (optional limitation for the simultaneous listening option).
Regarding claim 32, Zhu discloses a non-transitory computer readable storage medium (computer readable medium, Para [0015]), comprising: a computer program (program, Para [0015]) stored on the computer readable storage medium, wherein in a case that the computer program is executed by the processor, the processor implements the following steps (as in claim 1).

Response to Arguments
Applicant's arguments filed on 10/12/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations and argues Zhu does not disclose the limitations in the claim.  Applicant states Li performs LBT for channels sequentially but does not disclose the limitation of listening to a channel of an active BWP, the active BWP being used in a last transmission among the first BWP in the unlicensed band; sequentially listening to other BWPs… In response, Applicant just makes an assertion that Li does not disclose the limitation without stating what feature Li does not disclose.  The office action did not say Li disclosed this limitation alone but in view with Balasubramanian.  Li discloses the feature of sequentially listening but does not explicitly state starting with the active BWP that was most recently used in a last transmission. 									The Applicant then cites Para [0035] of Balasubramanian and states combined with the context, the solution includes when a failure occurs between a wireless device and first network of a first RAT, the device may attempt to acquire a channel of another network that uses a second RAT through a prioritized list of channels.  The Applicant then asserts Balasubramanian does not disclose the argued limitation.  Applicant states the technical problem solved by Balasubramanian is different from the present application and therefore the combination is improper.								In response, Applicant argues over features in Balasubramanian that are not relevant to the claims.  The argument about first RAT, second RAT and failure are not relevant as the claim uses the term comprising.  The technique from Balasubramanian is that the UE will first attempt to acquire a channel that was most recently used, Para [0035], where this is in view of the Zhu and Li reference.  Li discloses performing LBT on channels sequentially but does not explicitly disclose starting with the active BWP that was used in the last transmission (most recently used), however Balasubramanian does disclose that.  Therefore in Zhu, a terminal can perform idle state sensing on each candidate frequency domain resource (BWP), in a sequential order (as from Li) starting with the most recently used BWP/channel (as from Balasubramanian).  Applicant appears to argue that Balasubramanian is not analogous art because the problem faced by the inventor is different, however the reference is from the same field of endeavor (H04W72/00) as the application, so Balasubramanian is analogous art and the combination is proper.  											The Applicant adds amendments that make the claim broader.  The claim now has 3 options instead of 1: “sequentially listening” or “simultaneously listening” or “selecting a first preset”.  The references only have to disclose one of these limitations, even though Li discloses performing LBT sequentially or simultaneously anyway.  The Applicant then makes an assertion that Zhu, Li and Balasubramanian do not disclose the optional amended limitations.  The limitation states in a case of “simultaneously listening” then “activating, in a case”.  If the references disclose the sequential listening limitation, then this option does not have to be disclosed by the references.  The Examiner does not admit they do not disclose these amendments, however argument is irrelevant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461